United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Tonasket, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1282
Issued: October 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 31, 2008 appellant filed an appeal of the Office of Workers’ Compensation
Programs’ March 14, 2008 merit decision denying her claim for a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award issue in this
case.
ISSUE
The issue is whether appellant has established that she sustained a permanent impairment
to a scheduled member of the body.
FACTUAL HISTORY
On July 20, 2004 appellant filed an occupational disease claim alleging that she
developed arthritis and chronic pain in her back, knees and hips as a result of employment
activities. The Office accepted the claim for left-sided sciatica. On August 3, 2004 appellant
filed a traumatic injury claim, which was also accepted for left sciatica. On January 3, 2005 the

Office expanded appellant’s claim to include aggravation of osteoarthritis of the lumbar spine
and consolidated both claims under File No. 142032392.
Appellant requested a schedule award. She submitted an August 27, 2007 report from
Dr. George R. Harper, a Board-certified orthopedic surgeon, who opined that appellant’s workrelated injury resulted in a six percent whole person impairment and that she had reached
maximum medical improvement. Examination of the spine revealed limited range of motion.
Appellant was able to forward flexion 45 degrees before experiencing discomfort. Lateral
bending was 15 degrees to either side. Trunk rotation was markedly limited to 45 degrees to the
right and 30 degrees to the left with the upper extremities in 80 percent of abduction. An
orthopedic neurologic examination revealed knee and ankle deep tendon reflexes which were
trace and symmetrical. Seated straight-leg raising was negative on the right at 90 degrees. On
the left, appellant showed some sciatic stretch signs from her buttock to her popliteal area.
Babinskis were down-going, and there was no clonus in either lower extremity. Dr. Harper
found normal internal and external hip rotation, as well as normal range of motion in flexion,
extension and abduction on the right side. On the left side, appellant had discomfort with
abduction past 40 degrees, with pain referred to the area of the sacroiliac joint. Dr. Harper
diagnosed lumbar degenerative disc disease with a disc bulge at the lumbosacral level, right side,
and persistent symptoms of sciatica on the left side. Referring to section 15.3 of the fifth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides), Dr. Harper applied the diagnosis-related estimate (DRE) to obtain a whole
person spinal impairment rating. Noting that appellant had no objective findings to support her
radicular complaints, he concluded that she was a DRE lumbar category II, according to Table
15-3 at page 384.1 Dr. Harper opined that appellant had a six percent whole person impairment
rating, which was at the lower end of the range provided.
The case record was referred to an Office medical adviser for an opinion as to the degree
of appellant’s impairment due to her accepted back condition. On October 1, 2007 the medical
adviser noted that Dr. Harper had rated appellant based upon her spinal impairment, which was
not accepted by the Office as a schedule member. Based upon Dr. Harper’s report, he concluded
that there were no lower extremity deficits related to the accepted spinal condition or any ratable
impairment in this case. He found the date of maximum medical improvement to be
August 27, 2007.
In a letter dated December 6, 2007, the Office asked Dr. Harper to clarify whether
appellant had any permanent impairment to her lower extremities due to her accepted
employment injuries. On December 12, 2007 Dr. Harper responded to the Office’s request
stating that there was no affected nerve root branch, no weakness or atrophy; and no ratable
lower extremity impairment.
By decision dated March 14, 2008, the Office denied appellant’s claim for a schedule
award, on the grounds that she had no ratable lower extremity impairment.

1

A.M.A., Guides 384, Table 15-3.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 provides
for compensation to employees sustaining permanent impairment from loss, or loss of use, of
specified members, functions and organs of the body. The Act does not, however, specify the
manner by which the percentage loss shall be determined. The method used in making such a
determination is a matter that rests in the sound discretion of the Office.3 For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.4
A schedule award is not payable for a member, function or organ of the body not
specified in the Act or in the implementing regulation.5 As neither the Act nor the regulation
provide for the payment of a schedule award for the permanent loss of use of the back or spine,
no claimant is entitled to such an award.6 However, as the Act makes provision for the lower
extremities, a claimant may be entitled to a schedule award for permanent impairment to a lower
extremity even though the cause of the impairment originates in the spine, if the medical
evidence establishes impairment as a result of the employment injury.7
ANALYSIS
The Board finds that the medical evidence fails to establish that appellant sustained any
permanent impairment to a scheduled member of the body. The Office accepted appellant’s
claim for left sided sciatica and aggravation of osteoarthritis of the lumbar spine. Although
appellant may not receive a schedule award for permanent impairment to her back,8 she may be
entitled to a schedule award for any permanent impairment to her lower extremities, provided the
medical evidence establishes such impairment.9 However, the medical evidence of record does
not establish that she sustained permanent impairment to her legs due to the accepted back
conditions.
Dr. Harper found that appellant had a six percent whole person impairment based upon
her subjective complaints of radicular pain. The whole person impairment rating made by the
2

5 U.S.C. § 8107 et seq.

3

Arthur E. Anderson, 43 ECAB 691, 697 (1992); Danniel C. Goings, 37 ECAB 781, 783 (1986).

4

Arthur E. Anderson, supra note 3 at 697; Henry L. King, 25 ECAB 39, 44 (1973).

5

Tania R. Keka, 55 ECAB 354 (2004). Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 4 (June 2003).
6

Tania R. Keka, supra note 5. The Act itself specifically excludes the back from the definition of organ.
5 U.S.C. § 8101(19). See also George E. Williams, 44 ECAB 530 (1993).
7

George E. Williams, supra note 6.

8

5 U.S.C. § 8101(19); James E. Mills, 43 ECAB 215 (1991).

9

George E. Williams, supra note 6.

3

physician with regard to appellant’s back was not of a specific body member as listed under
section 8107 of the Act. As noted, the Act does not authorize schedule awards for permanent
impairment of the spine or for the whole person.10 Therefore, his opinion does not establish a
ratable impairment to a schedule member. Moreover, Dr. Harper specifically found that
appellant had no affected nerve root branch, no weakness or atrophy and no ratable lower
extremity impairment.
The Office medical adviser properly reviewed the medical record and found no basis for
rating impairment to a scheduled member of the body.11 He noted that Dr. Harper’s whole
person rating, which was based on appellant’s spinal impairment, was not in reference to a
scheduled member of the body. The medical adviser properly concluded that there was no
medical evidence of impairment to either lower extremity resulting from the accepted conditions
and that, therefore, there was no ratable impairment in this case.
Appellant did not submit sufficient medical evidence to establish that she sustained a
permanent impairment to a specified member, organ or function of the body listed in the Act or
its implementing regulations. The medical evidence of record supports that she has no lower
extremity impairment. The Board finds that appellant is not entitled to a schedule award as a
result of her employment-related accepted back condition.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.

10

See D.H., 58 ECAB ___ (Docket No. 06-2160. issued February 12, 2007). See also Jesse Mendoza, 54 ECAB
802 (2003). The Act provides at section 8101(20) that the brain, heart and back are excluded under the term organ.
5 U.S.C. § 8101(20).
11

The Board notes that it is appropriate for an Office medical adviser to review the clinical findings of the
treating physician to determine the permanent impairment. See Federal (FECA) Procedure Manual, Part 3 -Medical, Medical Examinations, Chapter 3.500.5(c) (March 1994); Richard R. LeMay, 56 ECAB 341 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the March 14, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

